Citation Nr: 1027896	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  05-03 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from February 1981 
to February 1984 and in the Marine Corps from June 1984 to April 
1988.  He also had an unverified period of service in the Naval 
Reserves prior to September 1979 and for three to four months in 
1997.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, 
which denied the claim.

The Veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in May 2005.  A transcript of the 
hearing is of record.

The Board most recently remanded the claim in January 2008 for 
additional development.  More specifically, the RO/Appeals 
Management Center (AMC) was instructed to obtain additional VA 
treatment records, verify the Veteran's service in the Naval 
Reserves and obtain copies of his service treatment and service 
personnel records, and to schedule the Veteran for a VA 
examination.  The actions taken by the RO/AMC to accomplish these 
actions will be discussed in detail below.  The matter has now 
been returned to the Board for appellate review.  


FINDING OF FACT

The Veteran's acquired psychiatric disorder, diagnosed as chronic 
paranoid schizophrenia and paranoid schizophrenia with memory and 
cognitive disorder, did not have its onset during active service 
and is not related to any incident of service.  




CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric 
disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009)

For certain chronic disorders, such as psychoses, service 
connection may be granted on a presumptive basis if the disease 
is manifested to a compensable degree within one year following 
service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 2009 WL 524737 (Fed. Cir. March 03, 2009) (non-
precedential).  Specifically, lay evidence may be competent and 
sufficient to establish a diagnosis where (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

The Veteran contends that he has a psychiatric disorder as a 
result of active service.  He initially filed a claim for service 
connection for a learning disability, contending that the Marine 
Corps made him a public figure without his knowledge or consent, 
which caused him worry, confusion and an inability to function.  
See e.g., VA Form 21-526 received April 2002; undated VA Form 21-
4142; April 2002 statement in support of claim; June 2002 VA Form 
21-4142.  The claim was denied by rating decision dated November 
2002 and the Veteran filed a timely appeal.  See November 2002 
notice of disagreement (NOD); May 2003 VA Form 9.  The appeal was 
withdrawn, however, prior to adjudication by the Board.  See May 
2004 VA Form 21-4138.  The Veteran subsequently filed a claim for 
service connection for schizophrenia, contending that he suffered 
permanent damage to his psyche as a result of the actions 
undertaken by the Marine Corps.  See e.g., VA Forms 21-4138 dated 
May 2004 and June 2004; January 2005 VA Form 9; May 2005 
transcript.

As noted above, the Veteran had an unverified period of service 
in the Naval Reserves.  A review of his claims folder reveals 
that he was discharged from naval reserve service in September 
1979 due to apathy/personal problem.  See record from Navy 
Recruiting District, Denver, Colorado.  

The Veteran's service personnel records associated with his 
period of service in the Army indicate that he underwent an 
Article 15 proceeding as a result of behaving with disrespect 
toward a superior commissioned officer.  See DA Form 2627.  
Service treatment records associated with this time frame, as 
well as with his period of service in the Marine Corps, reveal 
that the Veteran had problems with alcohol.  See March 1982 
medical record (hit in lip; admitted drinking 18 cans of beer; 
referred to dental); March 1982 dental record (inebriated patient 
arrived with laceration on lip); November 1987 health record 
(seen for alcohol dependence evaluation).  In fact, the Veteran 
was admitted to the Naval Hospital in Corpus Christi, Texas on 
December 21, 1987 with a diagnosis of alcoholism; he was 
discharged on January 29, 1988 with a diagnosis of continuous, 
habitual alcoholism.

The post-service medical evidence of record reveals that the 
Veteran was seen in April 2002 by a social worker at the VA 
Medical Center in Anchorage for assistance as he had recently 
relocated from Kodiak.  He asked for help with an application and 
said he wanted help getting a doctor's statement about his 
disability, but the social worker indicated that it was not clear 
whether he was applying for Social Security disability (SSD) or 
for service connection (SC), and the Veteran did not respond to 
attempts to clarify the situation.  He reported a learning 
disability that was exacerbated by service in the Marines and 
recounted a story about being forced to use computers, which he 
was unable to do, and said this incident was "broadcast" in 
front of others and he had suffered ever since then.  No 
diagnosis was provided at the time of this encounter.  See SWS 
individual note.  

Records obtained from the Social Security Administration (SSA) 
reveal that the Veteran is in receipt of SSA benefits due to a 
primary diagnosis of schizoaffective and other psychotic 
disorders.  See Form SSA-831-C3.  He was examined in July 2002 as 
part of a psychiatric disability evaluation requested by the 
Disability Determination Unit.  In pertinent part, the Veteran 
reported that he got low grades in school and was disciplined 
numerous times for fighting.  He lettered in football and 
wrestling and believed this was why he was allowed to graduate.  
He was not in any special education classes but had a lot of 
trouble with concentration.  The Veteran reported that he was 
disciplined for fighting and insubordination during his Army 
service and drank heavily while in the Marines, at which time he 
began to have some paranoid delusions.  The examiner noted that 
the Veteran developed a complex delusional system involving the 
Marines, the Republican Party, Time Warner Corporation, the 
internet, and the Oklahoma City bombing.  Following mental status 
examination, Axis I diagnoses of chronic paranoid schizophrenia 
and alcohol dependence in remission were made.  No opinion on 
etiology was provided.  

The post-service medical evidence of record also reveals that the 
Veteran was seen at the Alaska VA Healthcare System in October 
2004 to establish care, at which time the impression was paranoid 
schizophrenia with memory and cognitive disorder.  He was 
referred to mental health for follow up.  The Veteran was 
thereafter seen with complaints of memory loss for two years in 
December 2004.  It was noted that he had been referred to the 
mental health clinic but was a no-show in November 2004.  It was 
also noted that the Veteran was advised to call mental health to 
reschedule for an earlier appointment than January 2005.  See 
nursing note.  A December 2004 addendum indicates that the 
Veteran is schizophrenic and that the physician had no 
recommendations regarding memory loss other than he needed to 
follow up with mental health as previously recommended.  
Subsequent records indicate that the Alaska VA Healthcare System 
was unable to reach the Veteran by telephone in December 2004, 
and sent the Veteran a letter to that effect noting that it had 
been recommended that he follow up with mental health.  The 
Veteran was also requested to update the primary care clinic of 
any address or telephone number changes.  There is no indication 
that the Veteran was ever seen by mental health, though he did 
seek treatment for other issues.  The Board notes that there are 
no records of treatment from the Alaska Healthcare System dated 
after February 2006.  

Based on the evidence contained in service treatment and 
personnel records, as well as the post-service medical evidence 
of record, the Board remanded the claim in January 2008 in order 
for the RO/AMC to schedule the Veteran for an appropriate VA 
examination to obtain an opinion as to the diagnosis, date of 
onset, and etiology of any psychiatric disorder found to be 
present.  VA compensation and pension (C&P) mental disorders 
examination were scheduled for August 2009 and March 2010, but 
the Veteran failed to appear.  The letters notifying the Veteran 
of the examinations (one sent to an address in Santa Monica and 
the other to an address in Seattle) were returned as 
undeliverable.  The Veteran has not provided an updated mailing 
address, and as discussed in more detail below, efforts to locate 
him have been unsuccessful.  Therefore, the claim will be 
adjudicated based on the evidence of record.  See 38 C.F.R. § 
3.655(b) (2009).

The evidence of record does not support the claim for an acquired 
psychiatric disorder, claimed as schizophrenia.  The Board 
acknowledges the in-service evidence of personnel problems and 
problems with alcohol.  However, the Veteran was not diagnosed as 
having a schizophrenia or any other psychiatric disorder during 
service.  The post-service medical evidence shows diagnoses of 
chronic paranoid schizophrenia and paranoid schizophrenia with 
memory and cognitive disorder.  There is no medical evidence of 
record, however, establishing that this current disability is 
etiologically related to active service.  The Board remanded the 
case to obtain a medical opinion, but extensive efforts to 
schedule the Veteran for an examination were unsuccessful.  

Additionally, the evidence of record does not establish 
continuity of symptomatology in this case.  Again, a psychiatric 
disorder was not noted during service.  Psychiatric examination 
was normal on separation examination in February 1988 and on 
Reserve examination in March 1997.  In March 1997, the Veteran 
denied having now or ever having had any psychiatric symptoms.  
He was first diagnosed as having schizophrenia in 2002, several 
years after his separation from service.  

In the absence of any competent lay or medical evidence 
establishing an etiological relationship between the Veteran's 
acquired psychiatric disorder and service, service connection is 
not warranted and the claim must be denied.  38 C.F.R. § 3.303.  
While the Veteran is competent to describe his symptoms, he is 
not competent to provide an opinion as to the date of onset or 
etiology of his psychiatric disorder.  In addition, there is no 
evidence to support a finding that the Veteran's psychosis was 
diagnosed within a year following his discharge from service so 
as to support a grant of service connection on a presumptive 
basis.  38 C.F.R. §§ 3.307, 3.309.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

Prior to the issuance of the September 2004 rating decision that 
is the subject of this appeal, the Veteran was advised of the 
evidence necessary to substantiate a claim for service connection 
and of his and VA's respective duties in obtaining evidence.  See 
June 2004 letter.  Notice of the appropriate disability rating 
and effective date of any grant of service connection, as 
required by Dingess/Hartman, was provided in a July 2007 
supplemental statement of the case (SSOC); the claim was 
readjudicated in an April 2010 SSOC.  Accordingly, the duty to 
notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  This duty has also been met, as the 
Veteran's service treatment and personnel records have been 
obtained, as have records from the SSA.  The RO/AMC also obtained 
the Veteran's VA treatment records (to include those dated since 
December 2004, as instructed in the remand), and, as noted above, 
made an attempt to schedule the Veteran for two VA C&P mental 
disorders examination, to which he failed to appear without good 
cause.  

At this juncture, the Board acknowledges that throughout the 
course of his appeal, correspondence from VA to the Veteran has 
been sent to various addresses, to include a post office box in 
Anchorage, Alaska; an address in Seattle, Washington; and an 
address in Santa Monica, California.  This correspondence was 
returned as undeliverable.   Review of the claims folder makes 
clear that the Veteran last corresponded with VA over four years 
ago in June 2006, at which time he indicated that his address was 
a post office box in Anchorage.  There is no indication that the 
Veteran submitted a change of address form at any time.  If, per 
chance, he had changed addresses without informing VA, it is well 
established that it was his responsibility to keep VA advised of 
his whereabouts.  If he did not do so, "there is no burden on the 
part of the VA to turn up heaven and earth to find him."  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Moreover, the Board 
notes that the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

The Board acknowledges the Veteran's representative's contention 
that the Veteran informed the Anchorage VAMC of his current 
address, and that he informed the agency of original jurisdiction 
(AOJ) of his current address at some point in order for the 
Veterans Appeals Control and Locator System (VACOLS) to be 
updated, but that the AOJ directed their development letters to 
an incorrect address.  See May 2010 post-remand brief.  For the 
reasons discussed above, however, the Board disagrees.  VA has 
attempted to contact the Veteran at three, separate addresses 
without success.  Furthermore, the Board points out that the 
Veteran's representative has not indicated that he has been 
informed of the Veteran's current whereabouts or corresponded 
with him.  

Turning to the other action directed by the Board in its January 
2008 remand, the RO/AMC did make efforts to verify the Veteran's 
1979 Naval Reserves service, specifically between March 1979 and 
September 8, 1979, and to obtain pertinent records from this 
period.  See December 2009 VA Form 3101.  A response from the 
National Personnel Records Center (NPRC) indicates that an 
extensive and thorough search of records among its holdings was 
conducted and that the NPRC was unable to locate the records 
identified in the request.  The NPRC concluded that the records 
either do not exist, that the NPRC does not have them, or that 
further efforts to locate them at NPRC would be futile.  The AMC 
also drafted an April 2010 memorandum in which it made a formal 
finding regarding the unavailability of verifying the Veteran's 
Naval Reserves active duty for training and inactive duty for 
training dates, as well as obtaining the Naval Reserves service 
treatment records, for the period between March 1, 1979 and 
September 8, 1979.  Records from the Veteran's Reserve service in 
1997 are associated with the claims folder.  For these reasons, 
the Board finds that the RO/AMC complied with its January 2008 
remand instruction regarding the Veteran's Naval Reserves 
service.  

The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  Therefore, for 
the reasons set forth above and given the facts of this case, the 
Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the Veteran.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


